Citation Nr: 1738474	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-13 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1983 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied reopening a claim for entitlement to service connection for PTSD.  

In August 2012, the Board reopened the claim for service connection for PTSD and remanded the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The case was returned to the Board, and the issue on appeal was remanded again in June 2014, August 2015, and April 2016 for additional development.  As the actions specified in the remands have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran does not have a confirmed or adequate stressor to support a diagnosis for PTSD.  

2.  The preponderance of the evidence does not demonstrate that the Veteran's currently diagnosed unspecified anxiety disorder and unspecified depressive disorder is etiologically related to his military service.  



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran contends that his current mental health symptoms developed as a result of his traumatic in-service experiences.  In particular, he describes how during service he was falsely accused of rape by a fellow female soldier, was subjected to constant questioning, and felt very distressed.  After a few months, the investigation ended and the charges against him were dropped.  As a result of being accused of assault, the Veteran said the soldiers in his unit rejected him.  He said that one of the soldiers retaliated against him by injuring his right wrist during a football game.  In addition, the Veteran said he was mistreated by his master sergeant (e.g., called derogatory names and told to leave the military).  Due to these experiences, the Veteran said he began to drink heavily and received multiple non-judicial punishments under the Article 15 Uniform Code of Military Justice (UCMJ) for what he described were "petty things."

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-V).  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, such as this one, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015).

The Veteran's military personnel records do not reflect any evidence that he had any combat service.  His military occupational specialty (MOS) was Construction Equipment Repairman.  

A February 1984 memorandum documents that the Veteran had received two Article 15s in January 1984 for absence without leave and larceny and wrongful appropriation.  Based on the seriousness of those offenses, the Veteran's commander found that it indicated that the Veteran's continued military service would have an adverse impact on military discipline, good order and morale.  If his conduct continued in that manner, his commander stated that he would be a disruptive influence in that and future units.  Finally, the Veteran's commander determined that the Veteran did not show any potential for advancement or leadership given his current conduct and propensity for becoming involved in incidents of serious misconduct.  

A March 1984 general counseling form reflects that the Veteran was informed that he had been barred from reenlistment.

A June 1984 Report of Proceedings under Article 15 of UCMJ documents that the Veteran had committed an offense on June 13, 1984 of "without authority to go at the time prescribed to."  

Service treatment records (STRs) do not document any findings related to any complaints, treatment, or diagnosis for any mental health problems.  

A November 1983 narrative summary reflects that in September 1983, the Veteran was playing football when he fell on his right wrist.  December 1984 Physical Evaluation Proceedings document that the Veteran was medically discharged for being unfit for duty due to post traumatic degenerative changes of the right wrist with chronic instability pattern of the carpus, status post perilunate dislocation injury and operative surgery.  

A February 2005 VA treatment record reflects that the Veteran had been incarcerated for five years for drug offenses.  While imprisoned, he underwent a nine-month hospital prison program to treat his substance abuse problems.  He has been sober for the past five years. 

VA treatment records from March 2005 to November 2013 document that the Veteran sought sporadic treatment for mental health symptoms, including difficulty sleeping, problems with focus and concentration, depression, recurring nightmares, anxiety, irritability, anger and crying spells.  He reported his in-service military experiences of being falsely accused of rape, harassed by his superior officers and undergoing verbal abuse and racial discrimination.  These experiences drove him to drink and resulted in him receiving multiple disciplinary actions.  The treatment records reflect various mental health diagnoses, including non-combat related PTSD, major depression, alcohol dependence, polysubstance dependence, mood disorder not otherwise specified (NOS), tobacco use disorder, anxiety, depressive disorder NOS, bipolar disorder, and panic disorder with agoraphobia.  None of the records identified a specific in-service stressor associated with the Veteran's diagnosis for PTSD.  

No VA physician provided an opinion that any of the Veteran's mental health diagnoses were etiologically related to his military service.  However, according to an October 2008 VA treatment record, the VA physician noted that the Veteran was possibly seeking compensation.  Moreover, at a May 2010 VA clinic visit, the VA psychologist found that the Veteran was not a reliable historian, had a difficult to follow and frequently changing story, and presented information that was not consistent with present and remote medical records.  The VA psychologist also concluded that he possibly had PTSD from childhood physical abuse, but did not experience military trauma.  

In April 2011, the Veteran underwent a North Carolina disability determination evaluation.  Following the interview and objective evaluation of the Veteran, the examiner stated that although the Veteran had mental problems, he was uncertain what exactly they were.  Since the Veteran did not provide an adequate history, the examiner explained that he was unable to determine whether his problems were a personality disorder or schizophrenia, as the Veteran had reported auditory and visual hallucinations and a fear of crowds.  

In June 2011, the Veteran underwent another North Carolina disability determination evaluation.  Based on the Veteran's current presentation (e.g., minor psychomotor slowing and sudden outbursts of laughter) and previous reports (e.g., visual and auditory hallucinations, phobia about leaving the house, and frequent emotional lability either laughter or crying), the examiner diagnosed the Veteran with a psychotic disorder NOS and polysubstance dependence in full sustained remission.  The examiner found that the Veteran did not meet the criteria for bipolar disorder, because he denied all symptoms consistent with mania or hypomania.  

A June 2011 Social Security Administration (SSA) decision found that the Veteran was disabled as of March 2011 based on a primary diagnosis of affective or mood disorders and a secondary diagnosis of anxiety related disorders.  

In September 2014, the Veteran underwent a VA psychiatric examination.  The Veteran reported his in-service stressors and his current mental health symptoms, including depression, anxiety, avoidance behavior, and sleep impairment.  Upon objective evaluation, the VA examiner diagnosed the Veteran with unspecified anxiety disorder and unspecified depressive disorder.  The Veteran did not meet the criteria for a diagnosis of PTSD, because he lacked a stressor sufficient for DSM-V criteria.  He did not report intrusive symptoms associated with his reported stressors.  Concluding that the Veteran appeared depressed and reported symptoms of anxiety and an aversion to people and crowds, the VA examiner found that with the available information, it could not be established that the Veteran's current symptoms were caused by his military experiences without resorting to speculation. 

At an October 2014 VA mental health clinic consult, the VA physician found that the Veteran was not a reliable historian in comparison to available remote data information, as his self-report was at times contradicted by his remote data record.  

In October 2014, the Veteran was afforded a VA addendum to clarify the September 2014 VA opinion.  The VA examiner noted that after the Veteran's discharge, he was using alcohol, heroin, and cocaine until he was incarcerated for cocaine possession and intent to sell.  Not until his incarceration in 2001 did the Veteran seek mental health assistance.  Based on his interview of the Veteran, a comprehensive review of his file, and the examiner's professional experience and review of professional literature, the examiner opined that the Veteran's diagnosed unspecified depressive disorder and unspecified anxiety disorder were less likely than not caused by his military experiences.  

In July 2016, the Veteran was afforded a VA psychiatric examination.  No PTSD symptoms were reported.  The examiner found that the Veteran's reported in-service stressors were not related to his fear of hostile military or terrorist activity, that those stressors were not adequate to support a diagnosis of PTSD, and that those stressors would not cause PTSD.  Reviewing his medical records, the examiner determined that a sufficient in-service stressor was not found underlying the diagnoses for PTSD.  Overall, the examiner concluded that there was no connection between the Veteran's currently diagnosed unspecified anxiety disorder and unspecified depressive disorder and his military service.  

In November 2016, the Veteran was afforded another VA examination.  Upon objective evaluation, the examiner determined that the Veteran's symptoms were consistent with depression and anxiety.  The Veteran did not report any intrusive or avoidant symptoms consistent with a PTSD diagnosis.  The examiner concluded that the Veteran did not meet either the DSM-IV or DSM-V criteria for a PTSD diagnosis.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  

As an initial matter, based on the circumstances of the Veteran's active duty service, the Veteran's reported in-service stressor would have to qualify as a sufficient PTSD stressor for fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3).  However, the overwhelming evidence of record shows that the Veteran's in-service stressor is not adequate to support a diagnosis for PTSD.  Although the Veteran reported undergoing stressful experiences during service, including harassment from superior officers, estrangement and mistreatment by fellow soldiers, and a false accusation of rape from a female soldier, none of the VA examiners found these experiences sufficient stressors to support a diagnosis for PTSD.  Moreover, the Veteran was also not found to have the associated intrusive and avoidant symptoms related to these stressors.  Addressing the PTSD diagnoses identified in the Veteran's VA treatment records, the July 2016 VA examiner specifically found that those records did not include a sufficient in-service stressor underlying those diagnoses.  Therefore, the Board concludes that the Veteran does not have a diagnosis for PTSD under either the DSM-IV or DSM-V criteria.  

With regard to whether the Veteran is entitled to service connection for a psychiatric disorder other than PTSD, the Board concludes that service connection is not warranted.  At the outset, the Board finds that the Veteran's characterization of his traumatic military experiences are not credible.  The Veteran, in describing his military history, said that he had received multiple Article 15 disciplinary actions for "petty things".  However, his service records show that he had received one Article 15 for larceny and wrongful appropriation.  Furthermore, the Veteran said that after the rape charge was dismissed, members of his unit had retaliated against him by injuring his right wrist during a football game.  But, STRs in November 1983 reflect that the Veteran injured his right wrist when he fell on it while playing a football game.  Notably, the Veteran was barred from reenlistment based on the findings that he had committed serious offenses, showed no potential for advancement or leadership and had a propensity to become involved with serious misconduct.  Additionally, the Veteran's service records do not document any allegations or investigation of charges against the Veteran for rape or assault.  Such a serious offense would expect to have some documentation associated with it.  However, even when addressing his unsuitability for reenlistment, those charges were not discussed.  Finally, the Veteran's STRs do not document any complaints, treatment or diagnosis for any mental health problems.  Taking into consideration the records disputing the Veteran's history of military experiences, the evidence tends to demonstrate that the Veteran is not a reliable historian.  

Nevertheless, even if the Veteran's account of his military trauma is accurate, the evidence does not demonstrate that those experiences caused his currently diagnosed mental disorder.  Acknowledging that the Veteran's VA treatment records, SSA evaluations and VA examinations include various mental health diagnoses, the evidence shows that no physician concluded that the Veteran's psychiatric disorders were etiologically related to his active duty service.  Rather, the clinical evidence suggests that the Veteran was possibly seeking compensation (October 2008 VA treatment record) and did not experience military trauma (May 2010 VA treatment record).  Taken in their totality, and based on their consideration of the Veteran's subjective reports, an objective evaluation, and a review of his medical records, the September 2014, October 2014 and July 2016 VA opinions provide the most probative evidence that the Veteran's currently diagnosed unspecified anxiety disorder and unspecified depressive disorder were not caused his military service. 

The Veteran has not provided any competent and credible evidence to establish that any current mental health disorder is etiologically related to his military service.  The Veteran has only provided his lay assertions of a causal connection between his current mental health symptoms and his reported in-service experiences. Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge to relate his psychiatric symptoms to his active duty service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay testimony is not competent to address etiology, and thus, offers little probative value.

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


